DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject matter
Claims 1, 6-7 and 12-13 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record ((Bell (US 20070070978) and Candelore (US 20020154777)), discloses a receiver apparatus for controlling access to at least a portion of a content broadcasted via satellite, comprising: means for receiving broadcast signals configured for receiving at least a broadcast signal comprising at least a content, means for receiving terrestrial signals configured for receiving at least a terrestrial signal, further comprising processing means configured for: determining access information on a basis of at least said received terrestrial signal, and allowing or blocking, on a basis of at least said access information, access to said at least one content of said broadcast signal.
None of the prior arts of record alone or in combination teaches wherein the access information comprises at least an access key, and wherein the processing means are also configured for decrypting the broadcast signal by means of at least said at least one access key, said access key being valid for a limited amount of time and being distributed, by means of said at least terrestrial signal, within an area in which said content is distributed, in view of other limitations of the independent claims.
Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Mazlum (US 20090174600): A method and apparatus for estimating a location of a device. For each of a plurality of locations of a device, a set of positional data is determined from signals received from a plurality of satellites. The positional data is filtered and compared with data from a road network database. This comparison may be a function of a distance from at least one point defined by a set of the filtered positional data to a road in the road network database and an angle between a line representing a best fit for plural points defined by corresponding plural sets of the filtered positional data to a line defined by a road in the road network database. 
LaBosco (US 20160021401): A network system and method of use for distributing audiovisual data. The network comprises two or more audio sinks, each of the audio sinks having a corresponding audio format capability, a first source adapted to generate and transmit audiovisual data, wherein the audiovisual data includes an audio file formatted with a first audio format capability, and the at least one source being further adapted to transmit the audiovisual data to the two or more audio sinks through the network system using both an high definition multimedia interface (HDMI) and internet protocol (IP), and a first transmitter adapted to receive the transmitted audiovisual data from the first source.
Koyama (US 20140229974): A broadcast signal reception block receives a broadcast signal of a selected channel. A display control block controls such that broadcast content included in the broadcast signal received by the broadcast signal reception block is displayed on a display block. If storage content that is content identified to be stored is 
Zellner (US 20090288122): Systems and methods for an integrated antenna and satellite dish. Exemplary embodiments include an apparatus, including a satellite dish, a wireless antenna coupled to the satellite dish and a coupling box communicatively coupled to the satellite dish and the wireless antenna. Additional exemplary embodiments include a content communication method, including receiving a satellite signal, receiving a first wireless signal, performing coupling box processing on the satellite signal and the wireless signal, transmitting the satellite signal and the wireless signal to a set top box and performing set top box processing on the satellite signal and wireless signal.
However, none of the listed references, wither alone or in combination, teaches: 
None of the prior arts of record alone or in combination teaches wherein the access information comprises at least an access key, and wherein the processing means are also configured for decrypting the broadcast signal by means of at least said at least one access key, said access key being valid for a limited amount of time and being distributed, by means of said at least terrestrial signal, within an area in which said content is distributed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498     

/JOHN B KING/Primary Examiner, Art Unit 2498